Title: To James Madison from Henry Hill Jr., 10 May 1806 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


                    § From Henry Hill Jr. 10 May 1806, Halifax, Nova Scotia. “I had the honor to inform you by my last letter from Havana that I should leave there in Jany for the United states.
                    “It may be thought I have neglected my duty in delaying my returns. But I hope the president will be pleased to consider my excuse an efficient one.
                    “My departure from Havana was necessarily retarded by unforeseen circumstances ’till the 26th. march; and my returns being voluminous and of some importance, I did not think it proper to commit them to the charge of any other person by the usual conveyance, being about to depart myself.
                    “I left Havana at the above period in the ship Aurora of New York Capt Fairchild, and was detained with said ship on the 25th Ulto. by the British ship Leander Henry Whitby Esqr Commander, being then within three miles of Sandy Hook Light House, and sent to this place.
                    “The conduct of Capt Whitby towards several American masters whom he has recently detained and sent here, has been of a very extraordinary and aggravating nature, some proofs of which, since I am now here, I shall take trouble in having duly authenticated, and transmit to your department on my arrival in the United states; conceiving it of importance to our Govt to be made acquainted with his conduct.
                    “I substituted to act in my stead at Havana Mr John L. Ramage, in whom I think every confidence may be placed, and that he will fullfill his duty in a sattisfactory manner.”
                 